DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as follows: 	1.	(Amended) A method, comprising:
selecting a sound element based on a sound detected outside the vehicle by a microphone coupled to an exterior of the vehicle and based on an emotional state of a vehicle user, the sound element corresponding to a natural environment; 
adjusting a setting for each of one or more speakers of a vehicle based on a virtual position of the sound element corresponding to a location outside the vehicle; and
broadcasting the sound element via the one or more speakers.

2.	(Amended) The method of claim 1, wherein the sound element is selected based on at least one vehicle state of the vehicle, wherein the at least one vehicle state includes at least one of a position of the vehicle, an environmental condition, and [[an]]the emotional state of a vehicle user.

3.	(Cancelled) 

4.	(Previously Presented) The method of claim 2, wherein selecting the sound element in response to the at least one vehicle state includes, in response to the position of the vehicle being a pre-determined scenic area, selecting the sound element corresponding to a sound outside the vehicle.

5.	(Original) The method of claim 2, wherein selecting the sound element in response to the at least one vehicle state includes, in response to detecting a change in the environmental condition, selecting the sound element corresponding to a sound outside the vehicle.

6.	(Previously Presented) The method of claim 2, wherein selecting the sound element in response to the at least one vehicle state includes, in response to the emotional state of the vehicle user including stress, selecting the sound element not corresponding to a sound outside the vehicle.

7.	(Previously Presented) The method of claim 1, wherein the sound element comprises a first pre-recorded audio file matching a sound of the natural environment.

8.	(Original) The method of claim 2, wherein the emotional state of the vehicle user is determined based on at least one of navigation data, an infrared camera, a heartrate monitor, a camera, a microphone, and a connection with a wearable device.

9.	(Previously Presented) The method of claim 1, the virtual position of the sound element is mapped to a virtual speaker region, the virtual speaker region inside the vehicle.

10.	(Previously Presented) The method of claim 1, wherein broadcasting the sound element via the one or more speakers of the vehicle, the setting for each speaker of the one or more speakers adjusted based on the virtual position of the sound element includes:
adjusting a gain for each speaker of the one or more speakers based on a mapping between the virtual position of the sound element and a virtual speaker region.

11.	(Original) The method of claim 10, wherein the gain for each speaker of the one or more speakers is further adjusted based on a second media source, the second media source including one of a music file, a radio signal, and a movie.

12.	(Cancelled)

13.	(Amended) A system, comprising:
a computing system of a vehicle;
a microphone coupled to an exterior of the vehicle; 
a plurality of speakers;
a plurality of sensors communicatively coupled to the computing system, the plurality of sensors including a GPS sensor; 	a processor communicatively coupled to the computing system; and 	a storage device storing instructions executable by the processor to: 	select at least one of a first sound element and a second sound element based on a sound detected by the microphone and an emotional state of a user of the vehicle, and 	broadcast [[a]]the first sound element and [[a]]the second sound element via the plurality of speakers, both of the first sound element and the second sound element selected based on a signal from the GPS sensor, the first sound element indexed to a first virtual location outside the vehicle, and the second sound element indexed to a second virtual location outside the vehicle.

14.	(Original) The system of claim 13, wherein the storage device contains further instructions executable by the processor to:
adjust a first audio signal to each of the plurality of speakers based on the first virtual location of the first sound element; and
adjust a second audio signal to each of the plurality of speakers based on the second virtual location of the second sound element.

15.	(Original) The system of claim 13, wherein the second sound element does not correspond to a sound detected outside the vehicle.

16.	(Original) The system of claim 13, where each of the first sound element and the second sound element are selected from a database of sound stored in the storage device.
	
17.	(Amended) A method, comprising:
generating a sound environment in a vehicle based on a natural environment, the natural environment selected based on a vehicle state, the vehicle state determined based on at least one sensor of a plurality of sensors, the at least one sensor including an externally-coupled microphone; 
broadcasting a plurality of sound elements, each sound element of the plurality of sound elements selected based on the vehicle state and on an emotional state of a user of the vehicle, and each sound element indexed to a virtual location outside the vehicle; and
adjusting each speaker of a plurality of speakers based on the virtual location indexed to each sound element of the plurality of sound elements.

18.	(Original) The method of claim 17, wherein the natural environment is proximate to a vehicle location, the vehicle location determined based on a signal from a GPS sensor.

19.	(Original) The method of claim 17, wherein the natural environment is remote from a vehicle location, the vehicle location determined based on a signal from a GPS sensor.

20.	(Cancelled) 

21.	(Previously Presented) The method of claim 1, further comprising:
adjusting an additional setting for each of the one or more speakers based on a selection of at least one type of sound element from a group consisting of: steady-state sound elements; dynamic sound elements; and surreal sound elements.

22.	(Previously Presented) The method of claim 1, wherein the adjusting of the additional for each of the one or more speakers based on the selection of the at least one type of sound element is based upon a control region of an activity controller.
Reason(s) for Allowance
The amendments to the claims from 05/17/2022 in combination with the previous presented limitations and Examiner’s Amendment provide the basis for the reason for the allowance over the prior art of record. The prior art does not disclose or sufficiently suggest the claimed invention of: 	1) claim 1, particularly selecting a sound element based on a sound detected outside the vehicle by a microphone coupled to an exterior of the vehicle and based on an emotional state of a vehicle user, the sound element corresponding to a natural environment; adjusting a setting for each of one or more speakers of a vehicle based on a virtual position of the sound element corresponding to a location outside the vehicle, and broadcasting the sound element via the one or more speakers, in the manner claimed. 	2) Claim 13, particularly select at least one of a first sound element and a second sound element based on a sound detected by the microphone and an emotional state of a user of the vehicle, and broadcast the first sound element and the second sound element via the plurality of speakers, both of the first sound element and the second sound element selected based on a signal from the GPS sensor, the first sound element indexed to a first virtual location outside the vehicle, and the second sound element indexed to a second virtual location outside the vehicle particularly 	3) Claim 17, particularly broadcasting a plurality of sound elements, each sound element of the plurality of sound elements selected based on the vehicle state and on an emotional state of a user of the vehicle, and each sound element indexed to a virtual location outside the vehicle; and adjusting each speaker of a plurality of speakers based on the virtual location indexed to each sound element of the plurality of sound elements, in the manner claimed.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530. The examiner can normally be reached 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684